[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 07, 2010
                               No. 09-13117                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 08-20567-CR-AJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARILYN DE LA PAZ,
a.k.a. Marilyn Martis,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 7, 2010)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     Thomas John Butler, appointed counsel for Marilyn De La Paz in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and De La Paz’s convictions and

sentences are AFFIRMED.




                                          2